Case 1:20-cv-06440-LTS-SN Document 20 Filed 10/14/20 Page 1 of 10




                                                           October 14, 2020
Case 1:20-cv-06440-LTS-SN Document 20 Filed 10/14/20 Page 2 of 10
Case 1:20-cv-06440-LTS-SN Document 20 Filed 10/14/20 Page 3 of 10
Case 1:20-cv-06440-LTS-SN Document 20 Filed 10/14/20 Page 4 of 10
Case 1:20-cv-06440-LTS-SN Document 20 Filed 10/14/20 Page 5 of 10
Case 1:20-cv-06440-LTS-SN Document 20 Filed 10/14/20 Page 6 of 10
Case 1:20-cv-06440-LTS-SN Document 20 Filed 10/14/20 Page 7 of 10
    Case 1:20-cv-06440-LTS-SN Document 20 Filed 10/14/20 Page 8 of 10




The Court interprets Paragraph 10 to require that any party that seeks to file a confidential
document under seal must first seek leave of the Court to do so. The Protective Order is
approved by the Court.
SO ORDERED.


Dated: October 14, 2020
       New York, New York
Case 1:20-cv-06440-LTS-SN Document 20 Filed 10/14/20 Page 9 of 10
Case 1:20-cv-06440-LTS-SN Document 20 Filed 10/14/20 Page 10 of 10
